DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 3/07/2018. 
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement submitted on 5/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are considered by the examiner.

Drawings
The Drawings filed on 3/07/2018 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: 
Specification [0040] lines 1-3 recites "Referring now to the figures, FIG. 1 illustrates an embodiment of an environment 100 in which a resource-constrained sequential recommender system 108 (herei The reference name is not specified and closing parenthesis is missing.  
Appropriate correction is required.

Claim Objections
Claims 1-2, 4, 6-7, 10 and 17 are objected to because of the following informalities:  
Claim 1 line 10 recites, in part, "generating a sequential history of user actions for each user of the plurality of users". Examiner suggests changing "the plurality of users" to "a plurality of users".
 Claim 2 line 1 recites, in part, “wherein … a user associates a location”. Examiner suggests changing to “wherein … the user associates a location” referring to user introduced in claim 1.
Claim 2 line 3 recites, in part, “wherein a state transition …”. Examiner suggests changing to “wherein the state transition” referring to observed state transitions from claim 1. 
Claim 4 line 3 recites, in part, “determining a user type by …”. Examiner suggests changing to “determining the user type …” referring to user types on line 2.
Claim 6 line 9 objected under the same rationale as claim 1 line 10 above.
Claim 7 line 2 recites, in part, “user actions of a user …”. Examiner suggests changing to “user actions of the user” referring to user from claim 6 line 9.
Claim 10 line 5 recites, in part, “determining a user type …”. Examiner suggests changing to “the user type” referring to user type in claim 6 line 13.
Claim 17 line 12 objected under the same rationale as claim 1 line 10 above.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "performing a step for determining recommendations" in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "wherein a state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlassis et al. (US 20180165590 A1, hereinafter Vlassis) in view of De Nijs et al. (“Bounding the Probability of Resource Constraint Violations in Multi-Agent MDPs”, hereinafter De Nijs).


Regarding claim 1,
Vlassis discloses in a digital medium environment in which availability of limited resources is tracked, a computer-implemented method for generating real time point-of-interest recommendations for users, comprising (Vlassis [0012] recites “For instance, a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations.”): 
analyzing resource data associated with a plurality of points of interest (Vlassis [0014] and [0036] recites “For example, a recommendation system infers latent user properties (e.g., fatigue, distraction, etc.) of a user at a particular location (e.g., a theme park) and uses these latent properties to estimate a user's propensity to follow the given point-of-interest recommendations. [0036] Also, by analyzing the customer data 122 and the user behavior data 130 or other user data, richer customer profiles or segments can be generated.” Inferring user properties of a user, analyzing customer data and behavior data, and estimating propensity to follow the given point-of-interest recommendations (i.e. analyzing resource data associated with points of interest)); 
generating a sequential history of user actions for each user of the plurality of users based on observing state transitions of each user of the plurality of users (Vlassis fig. 1 elements 130 & 136 and [0033] & [0041] recites “A user of the recommendation system 102 can enable tracking of content while creating content or at any point. Various methods of tracking can be used. For example, tracking code can be embedded into the content for tracking and sending tracked data to the user data engine 128.The user data engine 128 tracks the data and stores the tracked data as user behavior data 130 or other data. [0041] For example, the prior user activity data 136 or user data 116 includes data about various users and the grouping engine 140 receives the data about the various users from the user data engine 128. This data may include the various state transitions (also referred to as “trajectories”) made by the various users, such as transitions between a collection of predefined locations in a theme park.” Track and store user behavior data (i.e. generate history of user actions) and the prior user activity data may include various state transitions (i.e. based on observed state transitions). Please see figure 1 element 130 which has 136, prior user activity data.); 
determining a current state for each user of the plurality of users (Vlassis [0015] and [0138] recites “As used herein, the term “state” is used to refer to any data associated with a user.  [0138] Accessing the current user activity data 138 involves transmitting suitable electronic signals via a data bus that communicatively couples the non-transitory computer-readable medium and the processing device.” Accessing the current user activity data (i.e. determining a current state of a user)); and 
performing a step for determining recommendations for the plurality of users by taking into account user types, the sequential history of user actions for each user of the plurality of users, and the current state of each user (Vlassis [0012] recites, in part, “Various embodiments of the present disclosure involve generating recommendations for users, such as point-of-interest recommendations, by using machine-learning to analyze digitally-collected user behavior data from potentially hundreds of thousands of users, whereby the recommendations are personalized by inferring, in real time, the propensity of each individual user to listen to recommendations” Generating recommendations for users by analyzing user behavior data which includes prior and current activity and propensity of user (i.e. performing a step determining recommendations taking into account sequential history of user actions, current state and user type)).  
However, Vlassis does not disclose analyzing data to determine a plurality of resource constraints; wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest; generating a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints; taking into account the plurality of resource constraints and the plurality of expected resource consumptions.
De Nijs teaches analyzing data to determine a plurality of resource constraints (De Nijs Pg. 3562, Introduction Section recites, in part, “When policies of agents are allowed to satisfy resource constraints in expectation (such as with accidental overruns of budget, or infrastructural constraints), this weakness of deterministic resource allocations can be overcome resulting in significantly higher expected value.” Satisfy resource constraints in expectation to overcome weakness of deterministic resource allocations (i.e. determine resource constraints));
wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest (De Nijs Pg. 3563, MMDPs with Global Resource Constraints Section recites, in part, “Global resource constraints force the agents to coordinate their decisions, which means that the policies used by the agents should maximize the total expected value while staying below global resource limits.” Global resource limits (i.e. limitations on a capacity of resources)); 
generating a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints (De Nijs recites, in part, “The agents have access to k resource types. For each agent i the consumption of resource type j is defined using a function Ci,j : Si x Ai  [Wingdings font/0xE0] [0, C max,i,j], where C max,i,j denotes the maximum instantaneous consumption of resource type j for agent i. For instantaneous constraints the resource limit at time t is defined by L,j,t, where the usage at time t does not affect the limit at t' > t. Budget constraints are defined by a single limit L,j,.” Consumption of resource type j for each agent i defined by using function and access to k resource types (i.e. generate expected resource consumptions that provide expected uses of each resource and associated with resource constraints)); 
taking into account the plurality of resource constraints and the plurality of expected resource consumptions (De Nijs recites, in part, “The agents have access to k resource types. For each agent i the consumption of resource type j is defined using a function Ci,j : Si x Ai  [Wingdings font/0xE0] [0, C max,i,j], where C max,i,j denotes the maximum instantaneous consumption of resource type j for agent i.” Function that includes consumption of resource type j for each agent i and access to k resource types (i.e. taking into account expected resource consumptions and resource constraints)).
De Nijs and Vlassis are both directed to machine learning and related to the Markov Decision Process (MDP). In view of the teachings of De Nijs, it would have been obvious to one of ordinary skill in the art to apply the teachings of De Nijs to Vlassis before the effective filing date of the claimed invention in order to coordinate actions on shared, collectively owned resources by supporting multi-unit resource consumption using an algorithm for computing policies satisfying a given violation tolerance (cf. De Nijs Pg. 3562, Introduction Section recites the following: 
“When decision-making agents share collectively owned resources, their actions need to be coordinated subject to the availability of these resources. In many problem domains it is impractical, inefficient or costly to coordinate resource consumption during execution. For example, load balancing of energy consumption in smart energy grids has instantaneous effects on the stability of the grid, which requires real-time decisions.”

“Our method naturally supports multi-unit resource consumption, and requires no communication between agents during execution. It can be seen as an anytime algorithm for computing policies satisfying a given violation tolerance.”
).


Regarding claim 2, 
The Vlassis/De Nijs Combination teaches the method of claim 1, wherein a state of a user associates a location of the user with respect to one of the plurality of points of interest and a time at which the user was at the location and wherein a state transition tracks a change of the user from a previous state to a subsequent state (Vlassis [0015], [0041] and [0057] recites “As used herein, the term “state” is used to refer to any data associated with a user. Examples of data associated with a user include, but are not limited to, a location of a user, a history of locations of the user, a series or sequence of locations of the user, demographic data about the user, transaction data associated with the user, or any other data associated with the user. [0041] This data may include the various state transitions (also referred to as “trajectories”) made by the various users, such as transitions between a collection of predefined locations in a theme park. The grouping engine 140 analyzes the transitions made by the users to produce a transition matrix that specifies a probability for a user transitioning between any two states. Using the location example, the transition matrix would specify the probability that users starting at location L1 would transition from L1 to location L2, the probability that the users would instead transition from L1 to location L3, and so on for each of the predefined locations. [0057] The observed states are everything that is observed by the recommendation system 102, for example, the current location of the user, the time of the day, the day of the week, etc.” State referring to data associated with user which includes location and time of day; state transitions such as transitions between locations from a starting location to the next location like in L1 to L2 (i.e. state of a user associates a location and time; state transition tracks change from previous state to subsequent state)). Attorney Docket No. 20030.154 76 Patent Application  
Please see motivation for claim 1 above.

Regarding claim 3,
The Vlassis/De Nijs Combination teaches the method of claim 1, wherein performing the step for determining recommendations for the plurality of users by taking into account user types comprises determining a user type for each user of the plurality of users using Thompson sampling (Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated. In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user. This is an instance of Thompson sampling in the context of parametric MDPs.” Maintaining a belief over the propensities and sample 1 draw from this belief at each time step (i.e. determining a user type using Thompson sampling)).  
Please see motivation for claim 1 above.

Regarding claim 6, 
Vlassis discloses a non-transitory computer readable storage medium including a set of instructions that, when executed by at least one processor, cause a computing device to (Vlassis fig. 4 and [0081] recites “The memory device 404 includes any suitable non-transitory computer-readable medium for storing the recommendation system 102. The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code. Non-limiting examples of a computer-readable medium include a magnetic disk, a memory chip, a ROM, a RAM, an ASIC, optical storage, magnetic tape or other magnetic storage, or any other medium from which a processing device can read instructions… One or more memory devices 404 are used to implement the operations described above, such as the operations depicted in FIG. 2 that are described with respect to one or more non-transitory computer-readable media.” Non-transitory computer-readable medium for storing the recommendation system that provides a processor with instructions, processing device can read instructions and computing device in fig. 4 element 104 (i.e. non-transitory computer readable storage medium including instructions, executed by a processor and computing device)): 
analyze resource data associated with a plurality of points of interest (Vlassis [0014] and [0036] recites “For example, a recommendation system infers latent user properties (e.g., fatigue, distraction, etc.) of a user at a particular location (e.g., a theme park) and uses these latent properties to estimate a user's propensity to follow the given point-of-interest recommendations. [0036] Also, by analyzing the customer data 122 and the user behavior data 130 or other user data, richer customer profiles or segments can be generated.” Inferring user properties of a user, analyzing customer data and behavior data, and estimating propensity to follow the given point-of-interest recommendations (i.e. analyzing resource data associated with points of interest)); 
generate a sequential history of user actions for each user of the plurality of users based on observing state transitions of each of the plurality of users (Vlassis fig. 1 elements 130 & 136 and [0033] & [0041] recites “A user of the recommendation system 102 can enable tracking of content while creating content or at any point. Various methods of tracking can be used. For example, tracking code can be embedded into the content for tracking and sending tracked data to the user data engine 128.The user data engine 128 tracks the data and stores the tracked data as user behavior data 130 or other data. [0041] For example, the prior user activity data 136 or user data 116 includes data about various users and the grouping engine 140 receives the data about the various users from the user data engine 128. This data may include the various state transitions (also referred to as “trajectories”) made by the various users, such as transitions between a collection of predefined locations in a theme park.” Track and store user behavior data (i.e. generate history of user actions) and the prior user activity data may include various state transitions (i.e. based on observed state transitions). Please see figure 1 element 130 which has 136, prior user activity data.); 
determine a current state for each user of the plurality of users (Vlassis [0015] and [0138] recites “As used herein, the term “state” is used to refer to any data associated with a user.  [0138] Accessing the current user activity data 138 involves transmitting suitable electronic signals via a data bus that communicatively couples the non-transitory computer-readable medium and the processing device.” Accessing the current user activity data (i.e. determining a current state of a user)); and 
determine recommendations for the plurality of users by solving a constrained linear program that takes into account user types and that is based on the sequential history of user actions for each user of the plurality of users, and the current state of each user (Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated. In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user. This is an instance of Thompson sampling in the context of parametric MDPs.” Solved using linear optimization resulting in all possible optimal recommendation over all possible user types and furnishing corresponding recommendation to user (i.e. determine recommendations for users solving a linear program taking account user types)).  
However, Vlassis does not disclose analyze data to determine a plurality of resource constraints; wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest; generate a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints; determine recommendations based on the plurality of resource constraints and the plurality of expected resource consumptions.
De Nijs teaches analyze data to determine a plurality of resource constraints (De Nijs Pg. 3562, Introduction Section recites, in part, “When policies of agents are allowed to satisfy resource constraints in expectation (such as with accidental overruns of budget, or infrastructural constraints), this weakness of deterministic resource allocations can be overcome resulting in significantly higher expected value.” Satisfy resource constraints in expectation to overcome weakness of deterministic resource allocations (i.e. determine resource constraints));
wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest (De Nijs Pg. 3563, MMDPs with Global Resource Constraints Section recites, in part, “Global resource constraints force the agents to coordinate their decisions, which means that the policies used by the agents should maximize the total expected value while staying below global resource limits.” Global resource limits (i.e. limitations on a capacity of resources)); 
generate a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints (De Nijs recites, in part, “The agents have access to k resource types. For each agent i the consumption of resource type j is defined using a function Ci,j : Si x Ai  [Wingdings font/0xE0] [0, C max,i,j], where C max,i,j denotes the maximum instantaneous consumption of resource type j for agent i. For instantaneous constraints the resource limit at time t is defined by L,j,t, where the usage at time t does not affect the limit at t' > t. Budget constraints are defined by a single limit L,j,.” Consumption of resource type j for each agent i defined by using function and access to k resource types (i.e. generate expected resource consumptions that provide expected uses of each resource and associated with resource constraints)); 
linear program based on the plurality of resource constraints and the plurality of expected resource consumptions (De Nijs Pg. 3562, Introduction Section & Pg. 3567, Large-scale Advertising Domain Section recite the following:

“In this paper we demonstrate that the probability of constraint violation can be bounded by using Hoeffding's inequality (1963) to derive a reduced constraint. By planning using this reduced constraint, we obtain safe conditional policies for the real constraint. Because this bound turns out to be quite conservative, we also propose to iteratively relax it, resulting in conditional resource allocations with higher expected value that still respect the constraint violation tolerance. We show that Column Generation for LPs has several attractive properties compared to CMDPs when using the constraint relaxation.”

Obtain safe conditional policies for resource allocation respecting constraints using column generation for LPs (i.e. Linear program based on resource constraints and consumption)).
De Nijs and Vlassis are both directed to machine learning and related to the Markov Decision Process (MDP). In view of the teachings of De Nijs, it would have been obvious to one of ordinary skill in the art to apply the teachings of De Nijs to Vlassis before the effective filing date of the claimed invention in order to coordinate actions on shared, collectively owned resources by supporting multi-unit resource consumption using an algorithm for computing policies satisfying a given violation tolerance (cf. De Nijs Pg. 3562, Introduction Section recites the following: 

“When decision-making agents share collectively owned resources, their actions need to be coordinated subject to the availability of these resources. In many problem domains it is impractical, inefficient or costly to coordinate resource consumption during execution. For example, load balancing of energy consumption in smart energy grids has instantaneous effects on the stability of the grid, which requires real-time decisions.”

“Our method naturally supports multi-unit resource consumption, and requires no communication between agents during execution. It can be seen as an anytime algorithm for computing policies satisfying a given violation tolerance.”
).


Regarding claim 7,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 6, wherein the sequential history of user actions of a user associates previous locations of the user with respect to one of the plurality of points of interest and a time at which the user was at the location (Vlassis [0056] recites “For example, assume that in a theme park there are three different predefined locations to which users may visit, where these three locations are represented as locations A, B, and C. While there may be other locations in the park where users can go, this example focuses on transitions between these three locations. Based on the transitions of the users specified in the obtained data set, such as from block 202, the data set indicates that of the people who are at location A, 50% of those go to location B next time and 30% go to location C next time, whereas the remainder (20%) return to location A next time. The data set also indicates that of the people who are at location B, 50% of those go to location A next time and 40% go to location C next time, whereas the remainder (10%) return to location B next time. Lastly, for those people who are at location C, 30% of those go to location A next time and 40% go to location B next time, whereas the remainder (30%) return to location C next time.” Prior activity data from step 202 which details information related to three locations A, B, and C where people visited; previous and next time they were located (i.e. sequential history of user actions associated with previous locations and time)). Attorney Docket No. 20030.154 78 Patent Application  
Please see motivation for claim 6 above.

Regarding claim 8,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
issue a recommendation to each user of the plurality of users based on the determined recommendations (Vlassis [0013] recites, in part, “The recommendation system generates and transmits recommendations to smart phones or other computing devices associated with users.” Generate and transmit recommendations to user devices (i.e. Issue recommendations to users)); 
determine a reaction of each user of the plurality of users to the recommendations (Vlassis [0013] recites, in part, “As recommendations are provided to a given user, the recommendation system further obtains data about a current activity of the user (e.g., whether the user did or did not accept the recommendation to move to a particular location)…” Obtain data about a current activity like whether the user accepted the recommendation (i.e. determine a reaction to the recommendation)); and
update the user type of each user of the plurality of users based on the reaction (Vlassis [0013] recites, in part, “…and determines an adjustment to the estimate of the user's propensity to accept a recommendation based on whether the current activity is the recommended action.” Determine adjustment to the estimate of the user’s propensity to accept the recommendation (i.e. Update the user type based on reaction)).
Please see motivation for claim 6 above.
  
Regarding claim 9,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
issue a recommendation to each user of the plurality of users based on the determined recommendations (Vlassis [0013] recites, in part, “The recommendation system generates and transmits recommendations to smart phones or other computing devices associated with users.” Generate and transmit recommendations to user devices (i.e. Issue recommendations to users)); 
determine a reaction of each user of the plurality of users to the recommendations (Vlassis [0013] recites, in part, “As recommendations are provided to a given user, the recommendation system further obtains data about a current activity of the user (e.g., whether the user did or did not accept the recommendation to move to a particular location)…” Obtain data about a current activity like whether the user accepted the recommendation (i.e. determine a reaction to the recommendation)); and 
update the resource data based on the reaction of each user of the plurality of users (Vlassis [0013] recites, in part, “In some implementations, the user's propensity to accept a recommendation is expressed as a probability distribution over a range of possible values of the propensity, and the adjustment to the user's propensity is performed by updating the probability corresponding to each possible propensity value with an adjustment indicating the likelihood of the current activity having occurred if the true value of the propensity (i.e., an unobservable hidden state) was the respective propensity value.” Adjustments to the user’s propensity by updating the probability corresponding to each possible propensity value (i.e. update the resource data based on the reaction)). Attorney Docket No. 20030.154 79 Patent Application  
Please see motivation for claim 6 above.

Regarding claim 10, 
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 6, wherein the instructions, when executed by the at least one processor, cause the computing device to determine recommendations for the plurality of users by solving the constrained linear program that takes into account user types by: 
determining a user type for each user of the plurality of users (Vlassis [0008] recites “FIG. 1 is an example of a computing environment in which a recommendation system learns a propensity for a user to accept a recommendation and predicts user behavior based on sequential user behavior data to improve recommendation of various actions to the user, according to certain embodiments.” Learns a propensity for a user (i.e. determines a user type)); 
solving the constrained linear program using column generation to obtain a mix of recommendation policies for the plurality of users based on the user type of each user of the plurality of users (Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated.” Solving the finite MDPs using linear optimization (i.e. solving the constrained linear program based on user types) Additionally, De Nijs Pg. 3562 Introduction Section & Pg. 3567, Large-scale Advertising Domain Section recite the following: 

“We show that Column Generation for LPs has several attractive properties compared to CMDPs when using the constraint relaxation.”

“Using column pruning, we are able to tackle large-scale planning problems, such as the synthetic advertising domain presented by Boutilier and Lu (2016). Their domain consists of assigning advertisement budget to potential customers to maximize the amount of sales, where each individual customer is modeled as an MDP. In this domain the resource constraint is not time-dependent, but applies to all time steps. Because of the scale of the model (1000 agents, each with 15 states and 5 actions), direct application of the CMDP algorithm is intractable. Additionally, the preallocation strategies can not be applied to this problem because of non-binary resource consumption. However, as Figure 4 shows, using Column Generation with pruning it is possible to solve this problem in less than a second (both with and without Hoeffding).”

Using column generation for linear programs/linear optimizations to solve the MDP used in an advertisement domain where each individual customer is modeled as an MDP considering advertising budget and sales as different use case (i.e. column generation to obtain a mix recommendation policy)); and 
determining a recommendation for each user of the plurality of users based on the mix of recommendation policies (Vlassis [0044] recites “The recommendation engine 146 determines a recommended action to be provided to a user based in part on data received or obtained from the personalization engine 142.”). 
Please see motivation for claim 6 above.

Regarding claim 11,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 10, wherein solving the constrained linear program using column generation comprises: 
solving the linear program to obtain a set of costs (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites, in part, “Column Generation terminates when the dual prices λi,t stabilize, leading to an equal lower and upper bound (Vanderbeck 2005; Liang and Wilhelm 2010).” Dual prices λi,t stabilize (i.e. solving to obtain set of costs)), 
wherein each cost in the set of costs indicates an increase in value for a recommended point of interest if the recommended point of interest acquired a larger capacity (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites “The maximization problem in (5) decouples into n separate subproblems for which a maximizing policy should be found. Such a maximizing policy can be found by solving the MDP using a time-dependent reward function Gi,t (s, a) = Ri (s, a) - ∑j λj,t Ci,j ( s, a), which can be solved using standard MDP algorithms (e.g., value iteration).”); and 
inputting the set of costs into a planner algorithm to generate a new policy for each user of the plurality of users (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites “The Column Generation algorithm initializes an empty master LP. In each iteration it solves the LP to obtain the multipliers λj,t and a lower bound Φl. The multipliers are used to solve n separate MDPs Mi using the reward function Gi,t, also resulting in a new upper bound Φu.”), 
wherein the new policy is an additional input into the linear program (De Nijs Pg. 3565, Accelerating the Column Generation Method Section recites, in part, “The Column Generation algorithm executes several iterations when computing policies, and in each iteration it adds n columns to the master LP, which correspond to the policies of the agents.” Add n columns which correspond to policies of the agents to master LP (i.e. new policy as additional input to linear program)).  
Please see motivation for claim 6 above.

Regarding claim 12,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 11, wherein solving the linear program using column generation further comprises solving the linear program until the set of costs converges (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites, in part, “The algorithm is anytime, guaranteed to converge and subproblems can be solved in a distributed fashion. Column Generation terminates when the dual prices λi,t stabilize, leading to an equal lower and upper bound (Vanderbeck 2005; Liang and Wilhelm 2010).” Dual prices λi,t stabilize and column generation terminates where algorithm is guaranteed to converge (i.e. solving linear program and set of costs converge)). Attorney Docket No. 20030.154 80 Patent Application 
Please see motivation for claim 6 above.

Regarding claim 13,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 10, wherein determining the user type for each user of the plurality of users comprises determining a user type using Thompson sampling (Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated. In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user. This is an instance of Thompson sampling in the context of parametric MDPs.” Maintaining a belief over the propensities and sample 1 draw from this belief at each time step (i.e. determining a user type using Thompson sampling)”).  
Please see motivation for claim 6 above.

Regarding claim 17,
Vlassis discloses a system for generating real-time point-of-interest recommendations to a plurality of users, comprising (Vlassis fig. 1 element 102 and [0012] recites “For instance, a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations.” Recommendation system 102 (i.e. system for generating recommendations)): 
at least one server (Vlassis [0026] recites “The recommendation system 102 can be implemented using one or more servers, one or more platforms with corresponding application programming interfaces, cloud infrastructure and the like.” One or more servers (i.e. at least one server)); and 
at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one server, cause the system to (Vlassis [0038] recites, in part, “The engines 128, 140, 142, 146 each include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the recommendation system 102 cause the recommendation system 102 to adapt recommendations provided to individual users by inferring the propensity of each user to listen to recommendations.” Additionally, Vlassis [0081] recites “The memory device 404 includes any suitable non-transitory computer-readable medium for storing the recommendation system 102.”): 
analyze resource data associated with a plurality of points of interest (Vlassis [0014] and [0036] recites “For example, a recommendation system infers latent user properties (e.g., fatigue, distraction, etc.) of a user at a particular location (e.g., a theme park) and uses these latent properties to estimate a user's propensity to follow the given point-of-interest recommendations. [0036] Also, by analyzing the customer data 122 and the user behavior data 130 or other user data, richer customer profiles or segments can be generated.” Inferring user properties of a user, analyzing customer data and behavior data, and estimating propensity to follow the given point-of-interest recommendations (i.e. analyzing resource data associated with points of interest));
generate a sequential history of user actions for each user of the plurality of users based on observing state transitions of each of the plurality of users (Vlassis fig. 1 elements 130 & 136 and [0033] & [0041] recites “A user of the recommendation system 102 can enable tracking of content while creating content or at any point. Various methods of tracking can be used. For example, tracking code can be embedded into the content for tracking and sending tracked data to the user data engine 128.The user data engine 128 tracks the data and stores the tracked data as user behavior data 130 or other data. [0041] For example, the prior user activity data 136 or user data 116 includes data about various users and the grouping engine 140 receives the data about the various users from the user data engine 128. This data may include the various state transitions (also referred to as “trajectories”) made by the various users, such as transitions between a collection of predefined locations in a theme park.” Track and store user behavior data (i.e. generate history of user actions) and the prior user activity data may include various state transitions (i.e. based on observed state transitions). Please see figure 1 element 130 which has 136, prior user activity data.); 
determine a current state for each user of the plurality of users (Vlassis [0015] and [0138] recites “As used herein, the term “state” is used to refer to any data associated with a user.  [0138] Accessing the current user activity data 138 involves transmitting suitable electronic signals via a data bus that communicatively couples the non-transitory computer-readable medium and the processing device.” Accessing the current user activity data (i.e. determining a current state of a user)); and 
generate a recommendation policy for each user of the plurality of users (Vlassis [0054] recites “In block 204, a transition matrix is determined from the data set, where the transition matrix provides historical state transition probabilities for the general population of users.” Determine a transition matrix for the population of users (i.e. generate a recommendation policy for each user)), 
wherein the recommendation policy comprises real-time point-of-interest recommendations based on a user type (Vlassis fig. 3 and [0043] recites “The grouping engine 140 further normalizes the transition counts to form a transition matrix (also referred to as a Markov chain) that reflects the historical probability of user transition from one of a collection of states (e.g., locations) to another state.” The transition matrix comprising transitions from one state to another such as location/point-of-interest (i.e. recommendation policy comprises point-of-interest recommendations)), by: 
determining the user type for each user of the plurality of users (Vlassis fig. 3 and [0071] recites “FIG. 3 illustrates an example of a recommendation system 300 that generates location or point-of-interest recommendations for users using an automated approach that is personalized by inferring the propensity of each individual user to listen to recommendations.” Inferring the propensity of each individual user to listen to recommendations (i.e. determining the user type of each user)); and 
solving a linear program that takes into account the user type and is based on the sequential history of user actions for each user of the plurality of users, and the current state of each user (Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated. In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user. This is an instance of Thompson sampling in the context of parametric MDPs.” Solved using linear optimization resulting in all possible optimal recommendation over all possible user types and furnishing corresponding recommendation to user (i.e. determine recommendations for users solving a linear program taking account user types)). Attorney Docket No. 20030.154 82 Patent Application  
	However, Vlassis does not disclose analyze data to determine a plurality of resource constraints, wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest; generate a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints; solving a linear program that takes into account the user type and is based on the plurality of resource constraints, the plurality of expected resource consumptions, the sequential history of user actions for each user of the plurality of users, and the current state of each user using column generation to obtain a mix of recommendation policies for the plurality of users. Attorney Docket No. 20030.154 82 Patent Application 
	De Nijs teaches analyze data to determine a plurality of resource constraints (De Nijs Pg. 3562, Introduction Section recites, in part, “When policies of agents are allowed to satisfy resource constraints in expectation (such as with accidental overruns of budget, or infrastructural constraints), this weakness of deterministic resource allocations can be overcome resulting in significantly higher expected value.” Satisfy resource constraints in expectation to overcome weakness of deterministic resource allocations (i.e. determine resource constraints)),
wherein the plurality of resource constraints provide limitations on a capacity of each resource associated with the plurality of points of interest (De Nijs Pg. 3563, MMDPs with Global Resource Constraints Section recites, in part, “Global resource constraints force the agents to coordinate their decisions, which means that the policies used by the agents should maximize the total expected value while staying below global resource limits.” Global resource limits (i.e. limitations on a capacity of resources)); 
generate a plurality of expected resource consumptions that provide expected uses of each resource associated with the plurality of points of interest subject to the plurality of resource constraints (De Nijs recites, in part, “The agents have access to k resource types. For each agent i the consumption of resource type j is defined using a function Ci,j : Si x Ai  [Wingdings font/0xE0] [0, C max,i,j], where C max,i,j denotes the maximum instantaneous consumption of resource type j for agent i. For instantaneous constraints the resource limit at time t is defined by L,j,t, where the usage at time t does not affect the limit at t' > t. Budget constraints are defined by a single limit L,j,.” Consumption of resource type j for each agent i defined by using function and access to k resource types (i.e. generate expected resource consumptions that provide expected uses of each resource and associated with resource constraints)); 
solving a linear program that is based on the plurality of resource constraints and the plurality of expected resource consumptions using column generation to obtain a mix of recommendation policies for the plurality of users (De Nijs Pg. 3562, Introduction Section & Pg. 3567, Large-scale Advertising Domain Section recite the following:

“In this paper we demonstrate that the probability of constraint violation can be bounded by using Hoeffding's inequality (1963) to derive a reduced constraint. By planning using this reduced constraint, we obtain safe conditional policies for the real constraint. Because this bound turns out to be quite conservative, we also propose to iteratively relax it, resulting in conditional resource allocations with higher expected value that still respect the constraint violation tolerance. We show that Column Generation for LPs has several attractive properties compared to CMDPs when using the constraint relaxation.”

“Using column pruning, we are able to tackle large-scale planning problems, such as the synthetic advertising domain presented by Boutilier and Lu (2016). Their domain consists of assigning advertisement budget to potential customers to maximize the amount of sales, where each individual customer is modeled as an MDP. In this domain the resource constraint is not time-dependent, but applies to all time steps. Because of the scale of the model (1000 agents, each with 15 states and 5 actions), direct application of the CMDP algorithm is intractable. Additionally, the preallocation strategies can not be applied to this problem because of non-binary resource consumption. However, as Figure 4 shows, using Column Generation with pruning it is possible to solve this problem in less than a second (both with and without Hoeffding).”

Obtain safe conditional policies for resource allocation using column generation for LPs and example use case in advertising domain using column generation (i.e. solving by using column generation for linear program based on resource constraints and consumption; using column generation to obtain mix of recommendation policies) Additionally, please see De Nijs figure 4 below.).
De Nijs and Vlassis are both directed to machine learning and related to the Markov Decision Process (MDP). In view of the teachings of De Nijs, it would have been obvious to one of ordinary skill in the art to apply the teachings of De Nijs to Vlassis before the effective filing date of the claimed invention in order to coordinate actions on shared, collectively owned resources by supporting multi-unit resource consumption using an algorithm for computing policies satisfying a given violation tolerance (cf. De Nijs Pg. 3562, Introduction Section recites the following: 

“When decision-making agents share collectively owned resources, their actions need to be coordinated subject to the availability of these resources. In many problem domains it is impractical, inefficient or costly to coordinate resource consumption during execution. For example, load balancing of energy consumption in smart energy grids has instantaneous effects on the stability of the grid, which requires real-time decisions.”

“Our method naturally supports multi-unit resource consumption, and requires no communication between agents during execution. It can be seen as an anytime algorithm for computing policies satisfying a given violation tolerance.”
).


    PNG
    media_image1.png
    539
    485
    media_image1.png
    Greyscale

Source: De Nijs et al., “Bounding the Probability of Resource Constraint Violations in Multi-Agent MDPs”


Regarding claim 18,
The Vlassis/De Nijs Combination teaches the system of claim 17, wherein solving the linear program using column generation comprises: 
solving the linear program to obtain a set of costs (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites, in part, “Column Generation terminates when the dual prices λi,t stabilize, leading to an equal lower and upper bound (Vanderbeck 2005; Liang and Wilhelm 2010).” Dual prices λi,t stabilize (i.e. solving to obtain set of costs)), 
wherein each cost in the set of costs indicates an increase in value for a recommended point of interest if the recommended point of interest acquired a larger capacity (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites “The maximization problem in (5) decouples into n separate subproblems for which a maximizing policy should be found. Such a maximizing policy can be found by solving the MDP using a time-dependent reward function Gi,t (s, a) = Ri (s, a) - ∑j λj,t Ci,j ( s, a), which can be solved using standard MDP algorithms (e.g., value iteration).”); and 
inputting the set of costs into a planner algorithm to generate a new policy for each of the plurality of users (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites “The Column Generation algorithm initializes an empty master LP. In each iteration it solves the LP to obtain the multipliers λj,t and a lower bound Φl. The multipliers are used to solve n separate MDPs Mi using the reward function Gi,t, also resulting in a new upper bound Φu.”), 
wherein the new policy is an additional input into the linear program (De Nijs Pg. 3565, Accelerating the Column Generation Method Section recites, in part, “The Column Generation algorithm executes several iterations when computing policies, and in each iteration it adds n columns to the master LP, which correspond to the policies of the agents.” Add n columns which correspond to policies of the agents to master LP (i.e. new policy as additional input to linear program)).   
Please see motivation for claim 17 above.

Regarding claim 19,
The Vlassis/De Nijs Combination teaches the system of claim 18, wherein solving the linear program using column generation further comprises solving the linear program until the set of costs converges (De Nijs Pg. 3564, Column Generation for Linear Programming Section recites, in part, “The algorithm is anytime, guaranteed to converge and subproblems can be solved in a distributed fashion. Column Generation terminates when the dual prices λi,t stabilize, leading to an equal lower and upper bound (Vanderbeck 2005; Liang and Wilhelm 2010).” Dual prices λi,t stabilize and column generation terminates where algorithm is guaranteed to converge (i.e. solving linear program and set of costs converge)).Attorney Docket No. 20030.154 80 Patent Application
Please see motivation for claim 17 above.

Regarding claim 20,
The Vlassis/De Nijs Combination teaches the system of claim 17, further comprising instructions that, when executed by the at least one server, cause the system to: 
issue a recommendation to each user of the plurality of users based on the determined recommendations (Vlassis [0013] recites, in part, “The recommendation system generates and transmits recommendations to smart phones or other computing devices associated with users.” Generate and transmit recommendations to user devices (i.e. Issue recommendations to users)); 
determine a reaction of each user of the plurality of users to the recommendations (Vlassis [0013] recites, in part, “As recommendations are provided to a given user, the recommendation system further obtains data about a current activity of the user (e.g., whether the user did or did not accept the recommendation to move to a particular location)…” Obtain data about a current activity like whether the user accepted the recommendation (i.e. determine a reaction to the recommendation)); and 
update the user type of each user of the plurality of users based on the reactions (Vlassis [0013] recites, in part, “…and determines an adjustment to the estimate of the user's propensity to accept a recommendation based on whether the current activity is the recommended action.” Determine adjustment to the estimate of the user’s propensity to accept the recommendation (i.e. Update the user type based on reaction)).
Please see motivation for claim 17 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vlassis in view of De Nijs and in further view of Péron et al. (“Fast-Tracking Stationary MOMDPs for Adaptive Management Problems”, hereinafter Péron).

Regarding claim 4,
The Vlassis/De Nijs Combination teaches the method of claim 1, wherein performing the step for determining recommendations for the plurality of users by taking into account user types comprises determining a user type by: 
building a Markov decision process (Vlassis [0012] recites, in part, “Using the transition matrix generated from the population of users, the recommendation system generates a user model that is a personalized model of a particular user's behavior… In some implementations, the user model is expressed as a Partially Observable Markov Decision Process (POMDP) that is converted from the transition matrix.” Generating a user model expressed as a Partially Observable Markov Decision Process (POMDP) (i.e. building a Markov decision process));
determining a solution to the Markov decision process (Vlassis [0062] recites, in part, “As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated.” Result of solving the MDPs (i.e. determining a solution to the Markov decision process)). 
However, The Vlassis/De Nijs Combination does not teach a mixed-observability Markov decision process; and determining a solution to the mixed-observability Markov decision process using a solver.  
Péron teaches a mixed-observability Markov decision process (Péron Pg. 4532, Mixed Observability Markov Decision Process Section recites, in part, “A partially observable Markov decision process (POMDP) is a mathematical framework to model the impact of sequential decisions on a probabilistic system under imperfect observation of the states (Sigaud and Buffet 2010). MOMDPs are a special case of POMDPs, where the state can be decomposed into a fully observable component and a partially observable component (Ong et al. 2010). Alternatively, they can be seen as MDPs extended with a non-observable component (Fig. 1). MOMDPs can model various decision problems where an agent knows its position but evolves in a partially observable environment, or when the transition matrices or rewards are uncertain.”); and 
determining a solution to the mixed-observability Markov decision process using a solver (Péron Pg. 4532-4533, Mixed Observability Markov Decision Process Section recites, in part, “Initialized with a lower bound of the optimal value function, most MOMDP solvers calculate the policy by updating the sets Γx recursively through Bellman’s equation, causing Γx to increase until it is close enough to the optimal value function. To apply the policy, since each α-vector is associated with an action, the best action to implement at any time step is found by selecting the n-vector that maximizes b ∙ α in Eq. 3.” Calculating the policy by updating sets until it is close enough to optimal value function done by MOMDP solver (i.e. using a solver to determine a solution to the MOMDP)).  
Péron and The Vlassis/De Nijs Combination are both directed to problems related to optimization. In view of the teachings of Péron, it would have been obvious to one of ordinary skill in the art to apply the teachings of Péron to Vlassis as modified by De Nijs before the effective filing date of the claimed invention in order to achieve the best trade-off between informative and rewarding actions using an optimal MOMDP (cf. Péron Pg. 4531 Introduction Section recites the following: 

“The uncertainty about the system dynamics is often modeled by a finite set of scenarios (Walters and Hilborn 1976; Moore and Conroy 2006). Chadés et al. (2012) showed that this problem can be formulated as a mixed observability Markov decision process (MOMDP), a special case of POMDP (partially observable MDP). An optimal MOMDP policy accomplishes the best trade-off between informative and rewarding actions, with regard to a precise management objective (Chadés et al. 2012).”
).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vlassis in view of De Nijs and in further view of Péron and in further view of Kurniawati et al. (“SARSOP: Efficient Point-Based POMDP Planning by Approximating Optimally Reachable Belief Spaces”, hereinafter Kurniawati) and in further view of Guez et al. ("Scalable and Efficient Bayes-Adaptive Reinforcement Learning Based on Monte-Carlo Tree Search”, hereinafter Guez).

Regarding claim 5,
The Vlassis/De Nijs/Péron Combination teaches the method of claim 4, a recommendation policy associated with the belief point (Vlassis [0071] recites “In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user.”), and 
 a true user type (Vlassis [0013] recites “In some implementations, the user's propensity to accept a recommendation is expressed as a probability distribution over a range of possible values of the propensity, and the adjustment to the user's propensity is performed by updating the probability corresponding to each possible propensity value with an adjustment indicating the likelihood of the current activity having occurred if the true value of the propensity (i.e., an unobservable hidden state) was the respective propensity value.” True value of the propensity (i.e. true user type)).
However, The Vlassis/De Nijs/Péron Combination does not explicitly teach wherein the solver comprises a bounded belief tree solver that bounds a size of a belief space by: determining a regret value associated with a belief point, wherein the regret value indicates a loss in value resulting from selecting a recommendation policy associated with the belief point that does not match a true user type; and excluding the belief point from the belief space if: the regret value associated with the belief point is below a regret threshold; or a probability of reaching the belief point does not exceed a probability threshold. Attorney Docket No. 20030.154 77 Patent Application  
Kurniawati teaches wherein the solver comprises a bounded belief tree solver that bounds a size of a belief space (Kurniawati Pg. 67, III. SARSOP Section and fig. 2 recites, in part, “Like all point-based algorithm, SARSOP samples a set of points from the belief space. The sampled points form a tree (Fig. 2). Each node of represents a sampled point.” Sampling points from a belief space that form a tree (i.e. a belief tree comprising belief points in a belief space) Additionally, Pg. 67, III. SARSOP Section and Algorithm 1 lines 1-2 recites, in part, “To achieve this, SARSOP maintains both a lower bound 
    PNG
    media_image2.png
    23
    22
    media_image2.png
    Greyscale
 and an upper bound 
    PNG
    media_image3.png
    22
    19
    media_image3.png
    Greyscale
 on the optimal value function V*.” Upper and lower bound on sampled point from belief space forming a tree (i.e. a bounded tree solver that bounds a size of a belief space)).
Kurniawati and The Vlassis/De Nijs/Péron Combination are both directed to problems related to the use of Markov Decision Processes. In view of the teachings of Kurniawati, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kurniawati to Vlassis as modified by De Nijs before the effective filing date of the claimed invention in order to improve computational efficiency by using a point-based algorithm that exploits the notion optimally reachable belief spaces (cf. Kurniawati Abstract and I. Introduction Sections recite the following: 
“To this end, we have developed a new point-based POMDP algorithm that exploits the notion of optimally reachable belief spaces to improve computational efficiency.”

“The main idea of our algorithm is to compute successive approximations of R*(b0) and converge to it iteratively. Since R*(b0) is unknown in advance, the algorithm relies on heuristic exploration to sample R*(b0) and improves sampling over time through a simple on-line learning technique. It then uses a bounding technique to avoid sampling in regions that are unlikely to be optimal and focus sampling on the region near R*(b0), B the subset of most relevant to the POMDP solution. This leads to substantial gain in computational efficiency.”
).
However, The Vlassis/De Nijs/Péron/Kurniawati Combination still does not teach determining a regret value associated with a belief point, wherein the regret value indicates a loss in value resulting from selecting a recommendation policy associated with the belief point that does not match a true user type; and excluding the belief point from the belief space if: the regret value associated with the belief point is below a regret threshold; or a probability of reaching the belief point does not exceed a probability threshold. Attorney Docket No. 20030.154 77 Patent Application   
Guez teaches determining a regret value associated with a belief point wherein the regret value indicates a loss in value resulting from selecting a recommendation policy associated with the belief point that does not match a true user type (Guez Pg. 842, Introduction Section recites, in part, “Instead of focusing on suboptimal actions, another objective is to minimize the so-called regret, which is the expected loss relative to the optimal policy in the mdp (Jaksch, Ortner, & Auer, 2010).” Objective to minimize regret which is the expected loss to the optimal policy in the MDP (i.e. determining regret value that indicates a loss value from selecting a policy)); and 
excluding the belief point from the belief tree if the regret value associated with the belief point is below a regret threshold (Guez Pg. 845, FSSS Section recites, in part, “Whenever a node is created, the lower and upper bounds are initialized according to Ld(s, a) = Vmin and Ud(s, a) = Vmax, i.e., the worst and best possible returns. The tree is traversed in a best first manner according to these value bounds, starting from the root for each simulation through the tree. At each state node, a promising action is selected by maximising the upper bound on value. At each action (or chance) node, successor states are selected from a sampled set of C candidates by maximising the uncertainty (upper minus lower bound). This effectively prunes branches of the tree that have low upper bounds before they are exhaustively explored, while still maintaining the theoretical guarantees of Sparse Sampling.” Pruning branches of the tree that have low upper bounds (i.e. excluding point from tree if below threshold)); or 
a probability of reaching the belief point does not exceed a probability threshold (Guez Pg. 856-857, 3.2 Lazy Sampling Section recites, in part, “In previous work on sample-based tree search, indeed including POMCP (Silver & Veness, 2010), a complete sample state is drawn from the posterior at the root of the search tree. However, this can be computationally very costly. Instead, we sample P lazily, generating only the particular transition probabilities that are required as the simulation traverses the tree, and also during the rollout.” Additionally, Guez Pg. 878 Appendix C Section recites, in part, “Better proposals (e.g., taking into account the sampled row parameters) could be devised, but they would likely introduce additional computational cost and the proposal above generated large enough acceptance probabilities (generally above 0.5 for our experiments).” Generating only the particular transition probabilities that are required as the simulation traverses the tree if they are above acceptance probabilities (i.e. excluding points on a probability that does not exceed a threshold)). Attorney Docket No. 20030.154 77 Patent Application  
Guez and The Vlassis/De Nijs/Péron/Kurniawati Combination are both directed to problems related to dealing with uncertainty and the use of Markov Decision Processes. In view of the teachings of Kurniawati, it would have been obvious to one of ordinary skill in the art to apply the teachings of Guez to The Vlassis/De Nijs/ Kurniawati Combination before the effective filing date of the claimed invention in order to avoid expensive applications of Bayes rule with the search tree by sampling models from current beliefs (cf. Guez Abstract Section recites the following: 
“Our approach avoids expensive applications of Bayes rule within the search tree by sampling models from current beliefs, and furthermore performs this sampling in a lazy manner. This enables it to outperform previous Bayesian model-based reinforcement learning algorithms by a significant margin on several well-known benchmark problems. As we show, our approach can even work in problems with an infinite state space that lie qualitatively out of reach of almost all previous work in Bayesian exploration.”
).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vlassis in view of De Nijs and in further view of Kurniawati.
Regarding claim 14,
The Vlassis/De Nijs Combination teaches the non-transitory computer readable storage medium of claim 10, determining the user type for each user of the plurality of users (Vlassis fig. 3 and [0071] recites “FIG. 3 illustrates an example of a recommendation system 300 that generates location or point-of-interest recommendations for users using an automated approach that is personalized by inferring the propensity of each individual user to listen to recommendations.” Inferring the propensity of each individual user to listen to recommendations (i.e. determining the user type of each user) Additionally, Vlassis [0062] recites “it should be noted that in embodiments in which the space of latent variables is finite (e.g., only 10 possible values for the propensity to listen of each user), a POMDP model can be reduced to a finite set of Markov Decision Processes (MDPs), which can be solved using linear optimization, dynamic optimization, and/or other known techniques. As a result of solving the MDPs, all possible optimal recommendations over all possible user types (i.e., propensity values) can be pre-calculated. In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user. This is an instance of Thompson sampling in the context of parametric MDPs.” Solving the MDP and obtaining all possible optimal recommendation over all possible user types (i.e. determining user type for each user)).
However, Vlassis/De Nijs Combination does not teach wherein determining the user type for each user of the plurality of users comprises: generating a belief tree comprising a plurality of belief points, wherein a belief point comprises a probability distribution over user types; and determining the user type for each user of the plurality of users based on the probability distribution associated with a current belief point of each user. 
Kurniawati teaches wherein determining the user type for each user of the plurality of users comprises: 
generating a belief tree comprising a plurality of belief points (Kurniawati Pg. 67, III. SARSOP Section and fig. 2 recites, in part, “Like all point-based algorithm, SARSOP samples a set of points from the belief space. The sampled points form a tree (Fig. 2). Each node of represents a sampled point.” Sampling points from a belief space that form a tree (i.e. generating a belief tree comprising belief points)), 
wherein a belief point comprises a probability distribution over user types (Kurniawati Pg. 66, II. Background Section recites, in part, “The solution to a POMDP is an optimal policy that maximizes the expected total reward. Normally, a policy is a mapping from the agent’s state to a prescribed action. However, in a POMDP, the agent’s state is partially observable and not known exactly. So we rely on the concept of beliefs. As described earlier, a belief is a probability distribution over S. A POMDP policy π:B →A maps a belief b ∈ B to a prescribed action a ∈ A.” Belief is a probability distribution over S where S is the set of states (i.e. belief point comprises a probability distribution over user types)); and 
determining the user type for each user of the plurality of users based on the probability distribution associated with a current belief point of each user (Kurniawati Pg. 66, II. Background Section recites “Each α-vector is associated with an action. The policy can be executed by selecting the action corresponding to the best α-vector at the current belief. So a policy can be represented as a set of α-vectors.” Selecting the action corresponding to the best α-vector at the current belief (i.e. based on the probability distribution associated with a current belief point)). 
Kurniawati and The Vlassis/De Nijs Combination are both directed to problems related to the use of Markov Decision Processes. In view of the teachings of Kurniawati, it would have been obvious to one of ordinary skill in the art to apply the teachings of Kurniawati to Vlassis as modified by De Nijs before the effective filing date of the claimed invention in order to improve computational efficiency by using a point-based algorithm that exploits the notion optimally reachable belief spaces (cf. Kurniawati Abstract and I. Introduction Sections recite the following: 

“To this end, we have developed a new point-based POMDP algorithm that exploits the notion of optimally reachable belief spaces to improve computational efficiency.”

“The main idea of our algorithm is to compute successive approximations of R*(b0) and converge to it iteratively. Since R*(b0) is unknown in advance, the algorithm relies on heuristic exploration to sample R*(b0) and improves sampling over time through a simple on-line learning technique. It then uses a bounding technique to avoid sampling in regions that are unlikely to be optimal and focus sampling on the region near R*(b0), B the subset of most relevant to the POMDP solution. This leads to substantial gain in computational efficiency.”
).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vlassis in view of De Nijs and in further view of Kurniawati and in further view of Guez.


Regarding claim 15,
The Vlassis/De Nijs/Kurniawati Combination teaches the non-transitory computer readable storage medium of claim 14, 
generating the belief tree (Kurniawati Pg. 67, III. SARSOP Section and fig. 2 recites, in part, “Like all point-based algorithm, SARSOP samples a set of points from the belief space. The sampled points form a tree (Fig. 2). Each node of represents a sampled point.” Sampling points from a belief space that form a tree (i.e. generating a belief tree comprising belief points)), 
a recommendation policy associated with the belief point (Vlassis [0071] recites “In this case, the recommendation engine 146 only needs to maintain a belief over the propensities, and at each time step sample one draw from this belief and furnish the corresponding recommendation to the user.”), and 
a true user type (Vlassis [0013] recites “In some implementations, the user's propensity to accept a recommendation is expressed as a probability distribution over a range of possible values of the propensity, and the adjustment to the user's propensity is performed by updating the probability corresponding to each possible propensity value with an adjustment indicating the likelihood of the current activity having occurred if the true value of the propensity (i.e., an unobservable hidden state) was the respective propensity value.” True value of the propensity (i.e. true user type)).
However, The Vlassis/De Nijs/Kurniawati Combination does not teach wherein generating the belief tree comprises: determining a regret value associated with the belief point wherein the regret value indicates a loss in value resulting from selecting a recommendation policy associated with the belief point that does not match a true user type; and excluding the belief point from the belief tree if the regret value associated with the belief point is below a regret threshold.  
Guez teaches wherein generating the belief tree comprises: 
determining a regret value associated with the belief point wherein the regret value indicates a loss in value resulting from selecting a recommendation policy associated with the belief point that does not match a true user type (Guez Pg. 842, Introduction Section recites, in part, “Instead of focusing on suboptimal actions, another objective is to minimize the so-called regret, which is the expected loss relative to the optimal policy in the mdp (Jaksch, Ortner, & Auer, 2010).” Objective to minimize regret which is the expected loss to the optimal policy in the MDP (i.e. determining regret value that indicates a loss value from selecting a policy)); and 
excluding the belief point from the belief tree if the regret value associated with the belief point is below a regret threshold (Guez Pg. 845, FSSS Section recites, in part, “Whenever a node is created, the lower and upper bounds are initialized according to Ld(s, a) = Vmin and Ud(s, a) = Vmax, i.e., the worst and best possible returns. The tree is traversed in a best first manner according to these value bounds, starting from the root for each simulation through the tree. At each state node, a promising action is selected by maximising the upper bound on value. At each action (or chance) node, successor states are selected from a sampled set of C candidates by maximising the uncertainty (upper minus lower bound). This effectively prunes branches of the tree that have low upper bounds before they are exhaustively explored, while still maintaining the theoretical guarantees of Sparse Sampling.” Pruning branches of the tree that have low upper bounds (i.e. excluding point from tree if below threshold)).  
Guez and The Vlassis/De Nijs/ Kurniawati Combination are both directed to problems related to dealing with uncertainty and the use of Markov Decision Processes. In view of the teachings of Kurniawati, it would have been obvious to one of ordinary skill in the art to apply the teachings of Guez to The Vlassis/De Nijs/ Kurniawati Combination before the effective filing date of the claimed invention in order to avoid expensive applications of Bayes rule with the search tree by sampling models from current beliefs (cf. Guez Abstract Section recites the following: 
“Our approach avoids expensive applications of Bayes rule within the search tree by sampling models from current beliefs, and furthermore performs this sampling in a lazy manner. This enables it to outperform previous Bayesian model-based reinforcement learning algorithms by a significant margin on several well-known benchmark problems. As we show, our approach can even work in problems with an infinite state space that lie qualitatively out of reach of almost all previous work in Bayesian exploration.”
).

Regarding claim 16,
The Vlassis/De Nijs/Kurniawati/Guez Combination teaches the non-transitory computer readable storage medium of claim 15, wherein generating the belief tree further comprises excluding the belief point from the belief tree if a probability of reaching the belief point does not exceed a probability threshold (Kurniawati Pg. 69, D. Pruning Section recites “Belief point pruning in turn enables more aggressive α-vector pruning. In SARSOP, an α-vector is pruned if it is dominated by others over B. A simple criterion for dominance is to say that for two α-vectors α1 and α2, α1 dominates α2 at a belief point b if α1 ∙ b > α2 ∙ b.”). Attorney Docket No. 20030.154 81 Patent Application  
	Please see motivation for claim 15 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vengerov (U.S. Patent No. 8468041) teaches reinforcement learning to facilitate dynamic resource allocation.
Vlassis et al. (US 20180129971 A1) teaches machine learning for predicting user behavior to provide recommendations.
Dotan-Cohen et al. (US 20170032248 A1) teaches providing personalized content to users based on events and activities by the user.
Yom-Tov et al. (US 20180342004 A1) teaches providing recommendations to users by based on item latent features, user latent features, and the determined recommendation policy.
Mehanian et al. (US 20160350802 A1) teaches selecting promotions to be presented to online customers using Bayesian bandits.
Osband et al. (US 20170032245 A1) teaches reinforcement learning and deep learning using Thompson sampling.
Abrams et al. (US 20090112691 A1) teaches online keyword auctions subject to budget and query constraints using column generation and solving linear programs to provide advertisements.
Mendelevitch et al. (US 20080027803 A1) teaches online keyword auctions subject to budget constraints using column generation and solving linear programs for scheduling.
Albrecht et al. (“Multiagent Learning”, 2017) teaches multi-agent learning models, assumptions and learning algorithms.
Chatwin (“An Overview of Computational Challenges in Online Advertising”, 2013) teaches the advertising environment and ecosystem particularly optimization overview.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124